Exhibit 10.1

 

OPENTABLE, INC.

 

2009 EQUITY INCENTIVE AWARD PLAN

 

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

OpenTable, Inc., a Delaware corporation, (the “Company”), pursuant to its 2009
Equity Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the individual listed below (“Participant”), an award of restricted
stock units (“Restricted Stock Units” or “RSUs”).  Each Restricted Stock Unit
represents the right to receive one share of Common Stock upon vesting of such
Restricted Stock Unit.  This award of Restricted Stock Units is subject to all
of the terms and conditions as set forth herein and in the Restricted Stock Unit
Award Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan,
each of which are incorporated herein by reference.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Agreement.

 

Participant’s Name:

 

Participant’s Address:

 

Grant Date:

 

Total Number of RSUs:

 

Vesting Commencement Date:

 

Vesting Schedule:

 

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice.  Participant has reviewed the Agreement, the Plan and this Grant Notice
in their entirety and fully understands all provisions of this Grant Notice, the
Agreement and the Plan.  Additionally, by signing below, Participant agrees that
Participant has read, fully understands and agrees to abide by the terms of the
Company’s Insider Trading Policy and has read and fully understands the Plan
Prospectus and Prospectus Supplement, if applicable, each of which is attached
to this Grant Notice.  In addition, by signing below, Participant also agrees
that the Company, in its sole discretion, may satisfy any withholding
obligations in accordance with Section 2.6 of the Agreement by (i) withholding
shares of Common Stock otherwise issuable to Participant upon vesting of the
RSUs, (ii) instructing a broker on Participant’s behalf to sell shares of Common
Stock otherwise issuable to Participant upon vesting of the RSUs and submit the
proceeds of such sale to the Company, or (iii) using any other method permitted
by Section 2.6 of the Agreement or the Plan.  Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or relating to the RSUs. To
the extent you provide services to the Company outside of the United States, the
RSUs will also be subject to the special provisions set forth in Appendix A to
the Agreement, including any sub-plans referenced therein.

 

OPENTABLE, INC.:

 

PARTICIPANT:

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

Address:

 

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (the “Agreement”) is attached,
OpenTable, Inc., a Delaware corporation (the “Company”), has granted to
Participant an award of restricted stock units (“Restricted Stock Units” or
“RSUs”) under the Company’s 2009 Equity Incentive Award Plan, as amended from
time to time (the “Plan”).

 

ARTICLE I

 

GENERAL

 

1.1              Defined Terms.  Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and the Grant Notice.

 

1.2              General.  Each Restricted Stock Unit shall constitute a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding share of the Company’s Common Stock (subject to
adjustment as provided in Section 14.2 of the Plan) solely for purposes of the
Plan and this Agreement.  The Restricted Stock Units shall be used solely as a
device for the determination of the payment to eventually be made to the
Participant if such Restricted Stock Units vest pursuant to Section 2.3.  The
Restricted Stock Units shall not be treated as property or as a trust fund of
any kind.

 

1.3              Incorporation of Terms of Plan.  RSUs are subject to the terms
and conditions of the Plan which are incorporated herein by reference.  In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.

 

ARTICLE II

 

GRANT OF RESTRICTED STOCK UNITS

 

2.1          Grant of RSUs.  In consideration of Participant’s past and/or
continued employment with or service to the Company or a Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company grants to Participant an
award of RSUs as set forth in the Grant Notice.

 

2.2          Company’s Obligation to Pay.  Each RSU has a value equal to the
Fair Market Value of a share of Common Stock on the date it becomes vested. 
Unless and until the RSUs will have vested in the manner set forth in Article II
hereof, Participant will have no right to payment of any such RSUs.  Prior to
actual payment of any vested RSUs, such RSUs will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.

 

2.3          Vesting Schedule.  Subject to Section 2.4, the RSUs awarded by the
Grant Notice will vest and become nonforfeitable with respect to the applicable
portion thereof according to the vesting schedule set forth on the Grant Notice
to which this Agreement is attached (the “Vesting Schedule”), subject to
Participant’s continued employment or services through such dates, as a
condition to the vesting of the applicable installment of the RSU and the rights
and benefits under this Agreement.  Unless

 

A-1

--------------------------------------------------------------------------------


 

otherwise determined by the Committee, partial employment or service, even if
substantial, during any vesting period will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a Termination of Services as provided in Section 2.4 below or
under the Plan.

 

2.4          Change in Control Treatment.  In the event the successor
corporation in a Change in Control refuses to assume or substitute for the RSUs
in accordance with Section 14.2 of the Plan, the RSUs will vest as of
immediately prior to such Change in Control.

 

2.5          Forfeiture, Termination and Cancellation upon Termination of
Services.  Upon Participant’s Termination of Service for any or no reason, the
then-unvested RSUs subject to this Agreement (after giving effect to any
accelerated vesting pursuant to Section 2.4) will thereupon be automatically
forfeited, terminated and cancelled as of the applicable termination date
without payment of any consideration by the Company, and Participant, or
Participant’s beneficiary or personal representative, as the case may be, shall
have no further rights hereunder.

 

2.6          Payment after Vesting.

 

(a)           As soon as administratively practicable, and, in any event, within
sixty (60) days, following the vesting of any Restricted Stock Units pursuant to
Section 2.3 or Section 3.2, the Company shall deliver to the Participant a
number of shares of Common Stock (either by delivering one or more certificates
for such shares or by entering such shares in book entry form, as determined by
the Company in its sole discretion) equal to the number of Restricted Stock
Units subject to this award that vest on the applicable vesting date, unless
such Restricted Stock Units terminate prior to the given vesting date pursuant
to Section 2.5.  Notwithstanding the foregoing, in the event shares of Common
Stock cannot be issued pursuant to Section 2.8(a), (b) or (c) hereof, then the
shares of Common Stock shall be issued pursuant to the preceding sentence as
soon as administratively practicable after the Committee determines that shares
of Common Stock can again be issued in accordance with Sections 2.8(a), (b) and
(c) hereof. Notwithstanding any discretion in the Plan, the Grant Notice or this
Agreement to the contrary, upon vesting of the RSUs, shares of Common Stock will
be issued as set forth in this section.  In no event will the RSUs be paid to
Participant in the form of cash.

 

(b)           Notwithstanding anything to the contrary in this Agreement, the
Company shall be entitled to require payment by Participant of any sums required
by applicable law to be withheld with respect to the grant of RSUs or the
issuance of shares of Common Stock.  Such payment shall be made by deduction
from other compensation payable to Participant or in such other form of
consideration acceptable to the Company which may, in the sole discretion of the
Company, include:

 

(1)           Cash or check;

 

(2)           Surrender of shares of Common Stock (including, without
limitation, shares of Common Stock otherwise issuable under the RSUs) held for
such period of time as may be required by the Committee in order to avoid
adverse accounting consequences and having a Fair Market Value on the date of
delivery equal to the minimum amount required to be withheld by statute; or

 

(3)           Other property acceptable to the Company in its sole discretion 
(including, without limitation, through the delivery of a notice that the
Participant has placed a market sell order with a broker with respect to shares
of Common Stock then issuable under the RSUs, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in

 

A-2

--------------------------------------------------------------------------------


 

satisfaction of its withholding obligations; provided that payment of such
proceeds is then made to the Company upon settlement of such sale).

 

The Company shall not be obligated to deliver any new certificate representing
shares of Common Stock to Participant or Participant’s legal representative or
enter such share of Common Stock in book entry form unless and until Participant
or Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of Participant resulting from the grant of the RSUs or the issuance of
shares of Common Stock.

 

2.7          Rights as Stockholder.  The holder of the RSUs shall not be, nor
have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, any dividend rights and voting rights, in respect
of the RSUs and any shares of Common Stock underlying the RSUs and deliverable
hereunder unless and until such shares of Common Stock shall have been actually
issued by the Company and held of record by such holder (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company).  No adjustment will be made for a dividend or other right
for which the record date is prior to the date the shares of Common Stock are
issued, except as provided in Section 14.2 of the Plan.

 

2.8          Conditions to Delivery of Common Stock.  Subject to Section 11.4 of
the Plan, the shares of Common Stock deliverable hereunder, or any portion
thereof, may be either previously authorized but unissued shares of Common Stock
or issued shares of Common Stock which have then been reacquired by the
Company.  Such shares of Common Stock shall be fully paid and nonassessable. 
The Company shall not be required to issue or deliver any shares of Common Stock
deliverable hereunder or portion thereof prior to fulfillment of all of the
following conditions:

 

(a)           The admission of such shares of Common Stock to listing on all
stock exchanges on which such Common Stock is then listed;

 

(b)           The completion of any registration or other qualification of such
shares of Common Stock under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable;

 

(c)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;

 

(d)           The receipt by the Company of full payment for such shares of
Common Stock, including payment of any applicable withholding tax, which may be
in one or more of the forms of consideration permitted under Section 2.6 hereof;
and

 

(e)           The lapse of such reasonable period of time following the vesting
of any Restricted Stock Units as the Committee may from time to time establish
for reasons of administrative convenience.

 

A-3

--------------------------------------------------------------------------------


 

ARTICLE III

 

OTHER PROVISIONS

 

3.1          Administration.  The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon Participant, the Company and all other interested
persons.  No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the RSUs.

 

3.2          Adjustments Upon Specified Events.  The Committee may accelerate
payment and vesting of the Restricted Stock Units in such circumstances as it,
in its sole discretion, may determine.  In addition, upon the occurrence of
certain events relating to the Common Stock contemplated by Section 14.2 of the
Plan (including, without limitation, an extraordinary cash dividend on such
Common Stock), the Committee shall make such adjustments the Committee deems
appropriate in the number of Restricted Stock Units then outstanding and the
number and kind of securities that may be issued in respect of the Restricted
Stock Units. The Participant acknowledges that the RSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 14 of the Plan.

 

3.3          Grant is Not Transferable.  During the lifetime of Participant,
this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of the RSUs, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, the
RSUs and the rights and privileges conferred hereby immediately will become null
and void.  Notwithstanding anything herein to the contrary, this Section 3.3
shall not prevent transfers by will or applicable laws of descent and
distribution.

 

3.4          Binding Agreement.  Subject to the limitation on the
transferability of the RSUs contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

 

3.5          Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at the Participant’s last address
reflected on the Company’s records.  By a notice given pursuant to this
Section 3.5, either party may hereafter designate a different address for
notices to be given to that party.  Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

3.6          Titles.  Titles provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

3.7          Governing Law; Severability.  The laws of the State of Delaware
shall govern the interpretation, validity, administration, enforcement and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 

A-4

--------------------------------------------------------------------------------


 

3.8          Conformity to Securities Laws.  Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations.  To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

3.9          Amendments, Suspension and Termination.  To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board, provided, that, except as may otherwise be provided by
the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely effect the RSUs in any material way without the prior
written consent of the Participant.

 

3.10        Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth in Sections 3.2 and 3.3 hereof,
this Agreement shall be binding upon Participant and his or her heirs,
executors, administrators, successors and assigns.

 

3.11        Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

3.12        Not a Contract of Employment.  Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
employee or other service provider of the Company or any of its Subsidiaries.

 

3.13        Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including, where applicable, Appendix A) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Participant with respect to the subject matter hereof.

 

3.14        Section 409A.  The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”).  However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Committee determines that the RSUs (or any portion
thereof) may be subject to Section 409A, the Committee shall have the right in
its sole discretion (without any obligation to do so or to indemnify Participant
or any other person for failure to do so) to adopt such amendments to the Plan,
this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate
either for the RSUs to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A.

 

A-5

--------------------------------------------------------------------------------


 

3.15        Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the RSUs, and
rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to RSUs, as and when payable hereunder.

 

3.16        Additional Terms for Holders Employed or Providing Services Outside
the United States. To the extent the Participant is an employee or provides
services to the Company in a country other than the United States, the RSUs
shall be subject to such additional or substitute terms as shall be set forth
for such country in Appendix A attached hereto.

 

A-6

--------------------------------------------------------------------------------